       Case 2:20-cv-00574-MHT-CSC Document 4 Filed 03/31/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MR. STEVE CLIFF,           )
                           )
     Plaintiff,            )
                           )                      CIVIL ACTION NO.
     v.                    )                        2:20cv574-MHT
                           )                             (WO)
PRISON CAPTAIN OTIS SMITH, )
                           )
     Defendant.            )

                                     OPINION

       Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,       filed        this    lawsuit    complaining        that   the

defendant correctional officer abuses his authority and

that the prison where plaintiff is housed is unsafe.

This      lawsuit       is     now     before     the      court    on    the

recommendation of the United States Magistrate Judge

that plaintiff’s motion for leave to proceed in forma

pauperis      be    denied      and    his     case   be    dismissed     for

failure to pay the full filing and administrative fees

upon initiation of the case.                   There are no objections

to the recommendation.                 After an independent and de
    Case 2:20-cv-00574-MHT-CSC Document 4 Filed 03/31/21 Page 2 of 2




novo review of the record, the court concludes that the

magistrate judge’s recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 31st day of March, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
